internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-118573-00 date date number release date index number legend taxpayer product consultant investor company country partnership marketer company daughter daughter year year year year year year year year date date date date date date date date date date date date date date date a plr-118573-00 b c d e f g h i j k l m n p q r dear we received your letter dated date requesting a ruling that taxpayer’s pre-transfer status as a holder under sec_1235 of the internal_revenue_code will be retained following the transfer of his entire_interest in certain patents to a newly formed limited_liability_company llc in exchange for a membership interest in the llc in letters dated date date date and date additional information was submitted regarding taxpayer’s request beginning in year taxpayer an independent inventor began to develop product between year and year the united_states patent office issued to taxpayer several patents related to product currently taxpayer is contemplating filing additional u s patent applications for product taxpayer was issued a foreign patent from country on date and other applications corresponding to the u s patents have been or are being filed in industrialized countries throughout the world the product related patents and patent applications are referred to collectively hereinafter as the patents taxpayer represents that by august of year basic product functionality the subject of the first patent had been tested and operated successfully under operating conditions and thus product had actually been reduced_to_practice within the meaning sec_1235 of the code taxpayer also represents that in year sec_5 through subsequent related inventions were reduced_to_practice and additional patents obtained during the year sec_2 through taxpayer represents that he invested dollar_figureb in product in order to obtain technical and financial assistance in developing and marketing product the taxpayer entered into several agreements plr-118573-00 on date taxpayer entered into a consulting agreement with consultant pursuant to which consultant agreed to provide services to taxpayer in connection with the product as compensation_for his services taxpayer agreed to pay consultant dollar_figurec per hour by subsequent amendments consultant was given a right to a percentage of certain amounts received by taxpayer from licensing product on date taxpayer entered into an invention exploitation agreement with investor pursuant to which investor agreed to fund up to d of the costs of the product in exchange for up to d of the income after recovery_of expenses by year investor had contributed dollar_figuree towards the cost of the product and that amount had been repaid from the proceeds received from company between year and year taxpayer engaged in discussions with company concerning company 1’s interest in obtaining an exclusive license for all patents and products relating to product although no formal agreement was concluded company funded dollar_figuref of taxpayer’s product related costs in addition company spent substantial amounts on its own in an effort to develop parts for product and to understand the market when company decided in year to abandon its product related project company 1’s work product including a patent that it had obtained was assigned to taxpayer pursuant to an agreement dated date between company and taxpayer on date taxpayer entered into a royalty participation_agreement with partnership pursuant to which partnership agreed not to claim any infringement of a u s patent as a result of taxpayer’s development and exploitation of product partnership’s patent was for its invention of a similar type product in return for partnership’s agreement taxpayer agreed to pay partnership g of the royalties that taxpayer received from the u s exploitation of product on date and date taxpayer and marketer entered into an agreement relating to product pursuant to which marketer agreed to provide certain assistance in finding a licensee to market product in return for graduated payments of between h and i of the net royalties received by taxpayer from any licensee introduced by marketer on date taxpayer entered into a preliminary license agreement with company a foreign_corporation pursuant to which company made an initial non-refundable royalty payment of dollar_figurej on date taxpayer and company entered into a superceding license agreement pursuant to which taxpayer granted company an exclusive foreign license to make use or sell products covered by the foreign patents and patent applications relating to product for the life of such patents in return for such licenses company i paid taxpayer an advance royalty in the amount of dollar_figurek dollar_figurel of which is held in an escrow account and is refundable if company is unable to obtain the required approval of the foreign ministry of health and welfare and half of which is creditable against the percentage royalties and ii agreed to pay royalties ranging between g and m of the net selling_price of licensed products subject_to plr-118573-00 certain minimums in year and year taxpayer transferred certain interests in the patents to daughter and daughter in year taxpayer represents that he made oral gifts of an undivided n participation interest in the net positive cash_flow from product to each of daughter and daughter in year taxpayer represents that he made additional oral gifts of p interests to daughter and daughter taxpayer acknowledged the year and year gifts to daughter and daughter and summarized the status of the product in letters dated date date date date and date13 as of date taxpayer has a u s patents relating to product that were issued to him during the period year through year he also has one u s patent acquired from company that is relevant to product taxpayer is currently pursuing foreign patents in r foreign jurisdictions that are applications corresponding to g of his u s patents to date the number of foreign patents issued to taxpayer is h taxpayer represents that in a transaction qualifying under sec_721 taxpayer and his daughters will transfer their interests in product including without limitation all of their interest in the patents and in the trade secrets know how and other intellectual_property associated with product to a newly formed limited_liability_company llc in exchange for membership interests in llc the sole members of the llc would be taxpayer who would have a q interest in both capital and profits and his two daughters each of whom would have a i interest in capital and profits corresponding to their existing i participation in net positive cash_flow llc would be manager-managed with taxpayer as the manager taxpayer requests a ruling that a following the transfer of his interest in the patents to llc taxpayer will retain his status as a holder for purposes of sec_1235 of the code and b assuming the other requirements of sec_1235 are satisfied taxpayer’s share of any gain recognized by llc on disposition of all substantial rights in the patents will qualify under sec_1235 as long term capital_gain sec_1235 of the code provides that a transfer other than by gift inheritance or devise of property consisting of all_substantial_rights_to_a_patent or an undivided_interest therein which includes a part of all such rights by any holder shall be considered the sale_or_exchange of a capital_asset held for more than year regardless of whether or not payments in consideration of such transfer are payable periodically over a period generally coterminous with the transferee’s use of the patent or contingent on the productivity use or disposition of the property transferred sec_1235 provides that for purposes of sec_1235 the term holder means- any individual whose efforts created such property or any other individual who has acquired his interest in such property in exchange for consideration in money or money’s worth paid to such creator prior to actual reduction to practice of the invention covered by the patent if such individual is neither- a the employer of plr-118573-00 such creator nor b related to such creator within the meaning of subsection d sec_1_1235-2 of the income_tax regulations provides that although a partnership cannot be a holder each member of a partnership who is an individual may qualify as a holder as to his share of a patent owned by the partnership for example if an inventor who is a member of a partnership composed solely of individuals uses partnership property in the development of his invention with the understanding that the patent when issued will become partnership property each of the inventor’s partners during this period would qualify as a holder if in this example the partnership were not composed solely of individuals nevertheless each of the individual partner’s distributive shares of income attributable to the transfer of all substantial rights to the patent or an undivided_interest therein would be considered proceeds from the sale_or_exchange of a capital_asset held for more than year months for taxable years beginning before months for taxable years beginning in sec_1_1235-2 provides that for purposes of determining whether an individual is a holder under paragraph d of this section the term actual reduction to practice has the same meaning as it does under sec_102 of title of the united_states_code generally an invention is reduced to actual practice when it has been tested and operated successfully under operating conditions this may occur either before or after application_for a patent but cannot occur later than the earliest time that commercial exploitation of the invention occurs sec_301_7701-3 of the procedure and administration regulations provides that a domestic eligible_entity a business organization not classified as a corporation under sec_301_7701-2 or with two or more owners is treated as a partnership for tax purposes unless the entity elects to be treated as a corporation in the present case the llc formed by taxpayer and his daughters would be classified as a partnership for federal tax purposes under sec_301_7701-3 consequently llc would be classified as any other partnership for purposes of sec_1235 and the regulations under sec_1235 based on the information submitted and the representations made we conclude that a following his transfer of his interest in the patents to llc taxpayer will retain his former status as a holder for purposes of sec_1235 and b provided the other requirements of sec_1235 are satisfied taxpayer's share of any gain recognized by llc on a disposition of an interest in the patents will qualify under sec_1235 as long term capital_gain except as specifically set forth above we express or imply no opinion regarding any federal tax consequences of the facts of this ruling_request under any other provisions of the code in particular we express or imply no opinion concerning a taxpayer's status as a holder before the transfer of the patents to llc b whether the plr-118573-00 taxpayer’s transfers of undivided interests in the net positive cash_flow from product to his daughters were effective under applicable law or whether such transfers if effective created a partnership c whether taxpayer's grant of an interest in the patents to his daughters constituted gifts for federal gift_tax purposes or d the application of sec_1235 to any person other than taxpayer in particular we express or imply no opinion concerning whether daughter and daughter who acquired their interests in the patents by gift have holder status under sec_1235 in addition we express or imply no opinion concerning the federal tax consequences of forming llc taxpayer must attach a copy of this ruling to each of his tax returns that includes income from llc's disposition of an interest in the patents this letter_ruling is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with the ruling_request a copy of this letter has been sent to two of taxpayer’s authorized representatives sincerely christine ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
